Citation Nr: 0839880	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ear and jaw pain, 
diagnosed as temporomandibular joint (TMJ) dysfunction. 

2.  Entitlement to service connection for anxiety and 
depression, including as secondary to the veteran's service 
connected hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from April 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder (PTSD) in February 2007.  This 
claim is separate from his appeal for service connection for 
anxiety and depression.  Furthermore, the claim for service 
connection for PTSD has not been appealed, and is not 
currently before the Board. 

This appeal was previously before the Board in May 2007 when 
it was remanded for additional development.  The requested 
development has been completed and the appeal has been 
returned to the Board for further review.  Unfortunately, 
another remand is required for the reasons stated below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed ear and jaw pain, 
currently diagnosed as TMJ, as a result of active service.  
He argues that his pain began after the extraction of some 
teeth during active service and that it continued from 
service to the present. 

The veteran also contends that he has developed anxiety and 
depression secondary to his service connected tinnitus and 
hearing loss.  He argues that the pain from his disabilities 
has resulted in the development of his psychiatric symptoms.  

A review of the VA treatment records received since the May 
2007 remand indicates that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Although the date of receipt of these benefits is 
unknown, the veteran was working at the time he first sought 
psychiatric care in November 1999.  He apparently retired in 
late 2001 or 2002, by which time he was already in receipt of 
ongoing psychiatric care.  Presumably, the veteran did not 
receive SSA disability benefits until after his retirement.

The Board has a duty to obtain relevant records that are in 
the custody of the federal government.  See 38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to make 
the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  In this case, as 
the veteran was in receipt of psychiatric care for depression 
prior to the award of SSA disability benefits, it is 
conceivable that the medical records used to reach the SSA 
decision will comment on the etiology of the veteran's 
psychiatric disability.  Therefore, the medical records 
relied on to reach this decision must be obtained, as well as 
a copy of the SSA decision itself.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's award of Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After the development requested above 
has been completed to the extent 
possible, or after other development 
required as pertinent based on evidence 
received, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




